Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response to the last Office Action, filed 6/2/2022, has been entered and made of record. Applicant has amended claims 3,4,6-8,14,16-22. Claims  23-26 has been added. Claims  3-4,6-8,14,16-22-26  are currently pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2022 has been entered. Applicant's arguments, in the amendment filed 12/1/2022 with respect to the rejections of claims 1-4,6-8,13-22 under 35 U.S.C. 103(a) have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Merck et al (US 2017/0027650) in view of Pablo et al (WO 2015023990).
 
					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26,3-4,6-8,14,16-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Merck et al (US 2017/0027650) in view of Pablo et al (WO 2015023990)

As to claim 23,Charles et al teaches the method of determining a position and orientation of a tool relative to a part of a tissue in a treated region, the method comprising:
 capturing high resolution digital images of the treated region (an image navigation system that allows intuitive and efficient laparoscopic performance compared with two controls. It offers high resolution images and ability for multi-tasking, paragraph [0063]), which is operated upon by the tool, 
using a first set of cameras of an optical unit,(multiple cameras or a fish-eye camera can be used. The daughter video feed can seamlessly transition from camera to camera and their various angles, for example, based on whether the predefined marker is within a field of view of the camera. In other words, if the predefined marker leaves a first mother image but is within a second mother image, the daughter image can switch from the first mother image to the second mother image, paragraph [046]); 
displaying, over a display, a digitally magnified region of interest of the treated region, derived from the captured high resolution digital images(The generated daughter video feed can automatically change the level of magnification within the mother video feed by changing the zoom of the daughter video feed and based on the tracking of the one or more predefined markers, paragraph [006]); 
capturing tracking data (Software can track the position of this navigating handle in real time, forcing the daughter video feed to track its position (e.g., by automatically panning, zooming, and the like, through the mother video feed). Further details of the navigating handle, including (but not limited to) relative size of the patterns, allows the tracking software to distinguish the distance of the instrument relative to the camera and thus dictate the degree of close-up (zoom) of the “daughter” image, so that the software not only tracks the navigating handle in an X and Y axis (e.g., plane perpendicular to the axis camera-target) but in the Z axis as well (e.g., degree of zooming toward the target; paragraph [0027]),
 using at least one of a second set of cameras of the optical unit(multiple cameras or a fish-eye camera can be used, paragraph [0046]), 
wherein the tracking data are from outside and around the magnified region of interest; and determining a position and orientation of the tool relative to the part of the tissue, based at least on the tracking data(3-dimensional tracking (3D mouse) based on perpendicular electromagnetic coils, the HMD interacted with the image processor to allow hands-free manipulation of the image based on spatial position and orientation of the HMD ( paragraph [0076] and a daughter video feed comprising a sub-portion of the mother video feed can be generated at 530 using the data characterizing the mother video feed. The sub-portion of the mother video feed can be a windowed portion of the mother video feed. At least one of a location and zoom of the daughter video feed (tissue) can be based on the identified one or more predefined markers. The location of the daughter video feed can define the window (e.g., sub-portion) within the mother video feed, that comprises the daughter video feed. The zoom of the daughter video feed can define the resolution and/or size of the window; a smaller sized window causes the daughter video feed to appear "zoomed in" while a larger sized window causes the daughter video feed to appear "zoomed out." The resolution of the daughter video feed can also change based on the level of zoom. In addition, the location and zoom of the daughter video feed can be independent of a position and/or gaze of a surgeon (paragraph [0039]). Note that Merck teaches in figure 4 tracking of navigation handle A is carried out outside the magnified area shown in monitor Band monitor B has a lower resolution than the image source”. It would have been obvious to one skilled in the art before the filing date to use the daughter video feed and the sub portion (i.e. the tissue) and to magnify the treated region on the display where the resolution is smaller than the captured image in order  to help surgeons in multitasking and  simultaneous zoomed-in and panoramic views: one surgeon zooms in on a delicate task requiring extreme close-up and magnification, while another surgeon looks at a wider view, to ensure injuries at a distance do not occur (paragraph [0012]). Merck fails to specifically teach “ the first set of cameras operating in a visible spectral range and 
the second set of cameras having a wide field-of-view and operating in the infrared spectral range” 
However, Pablo teaches electronic camera 120 and a second high definition electronic camera 122. Cameras 120, 122 are coupled to provide images to image capture interface 124 of a digital image processing system 126 ( figure 1 and paragraph [0057]). Pablo clearly teaches a wide-field hyperspectral imaging device is capable of acquiring full field of view images of the region of interest, such as the surgical field of view, similar to broad beam fluorescence imaging devices used for wide field imaging (paragraph [0055]).pablo teaches multiple cameras and tracking the tool where that any one of the fluorescent stimulus light sources herein discussed with reference to Fig. 1C, ID, or IF may be combined with any one of the hyperspectral cameras discussed with reference to Fig. 1 A or IB, or with a camera having a single wideband photodetector and tunable filter into a hyperspectral imaging system and coupled to the digital image processing system described herein to form a system adapted for use in quantitative and depth resolved fluorescent imaging ( paragraph [0188]). It would have been obvious to one skilled in the art before the filing date to use the hyperspectral camera in Merck in order to improve the ability of a surgeon to distinguish tissue types during surgical procedures ( paragraph [003]). Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 24, Pablo teaches the  method according to claim 23, wherein the second set of cameras have a lower resolution relative to the first set of cameras( camera having a single wideband photodetector and tunable filter into a hyperspectral imaging system and coupled to the digital image processing system described herein to form a system adapted for use in quantitative and depth resolved fluorescent imaging. Various combinations will, however, have differing resolution and accuracy of depth determination and quantification, paragraph[0188]).
As to claim 3,Merck teaches the method of claim 23, wherein the displaying is carried out on a head wearable display (First developed is a prototype of interactive laparoscopic image display to enable hands-free manipulation of the image via head-mounted displays (HMD). Using 3-dimensional tracking (3D mouse) based on perpendicular electromagnetic coils, the HMD interacted with the image processor to allow hands-free manipulation of the image based on spatial position and orientation of the HMD. Image manipulation used software only, allowing real-time linkage of head motion and displayed image, paragraph [0076]).  
As to claim 4, Merck teaches the method of claim 23, wherein the digital images comprise depth data derived and/or three-dimensional (3D) data derived from structured light imaging and/or time of flight imaging, and wherein said step of tracking is carried out according to said depth and/or 3D data (paragraph [0056-0057])
As to claim 6, Merck teaches the method of claim 23, wherein the at least one tool comprises at least one fiducial and/or marker and wherein the tracking is based on said at least fiducial and marker (The device allows different users to independently pan and zoom each daughter based on a separate endoscopic instrument using specific markers or characteristics of, or on, that instrument (e.g., including, but not limited to, color or combination of colors, patterns, shape, electronic signal and the like; paragraph [0026]). 
As to claim 7, Merck teaches the method of claim 23, further comprising providing alerts or guidance concerning the relative position( paragraph [0029])
As to claim 8,Pablo teaches the method of claim 23, wherein the treated region comprises tissue features wherein said tracking a part of a tissue in said treated region is based on tracking the tissue features in the treated region using the captured images. (The hyperspectral fluorescence and reflectance imaging may also be performed in connection with stereo- optical extraction routines executed on processor 180, using images captured by stereo cameras 120, 122, to perform tissue surface contour and feature extraction for light transport modeling; paragraph [0065]).
As to claim 21, Merck teaches the method according to claim 23, wherein the tracking of the part of the tissue is carried out by carried out according to stereoscopic 3D (three dimensional) image information ( Using 3-dimensional tracking (3D mouse) based on perpendicular electromagnetic coils, the HMD interacted with the image processor to allow hands-free manipulation of the image based on spatial position and orientation of the HMD. Image manipulation used software only, allowing real-time linkage of head motion and displayed image; paragraph [0088]; see also Ren et al paragraph [0039],[0054).
As to claim 22, Merck teaches the method according to claim 23, wherein the tracking the tool is carried out by carried out according to stereoscopic 3D (three dimensional) image information( Using 3-dimensional tracking (3D mouse) based on perpendicular electromagnetic coils, the HMD interacted with the image processor to allow hands-free manipulation of the image based on spatial position and orientation of the HMD. Image manipulation used software only, allowing real-time linkage of head motion and displayed image; paragraph [0088]; [0076]).  
The limitation of claims 14,16-20, and  25-26 has been addressed above.
				
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664